Citation Nr: 1746868	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA), to include as secondary to a service-connected disease or injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1969 to February 1971.  Additionally, the Veteran had active duty service while serving in the National Guard from November 1990 to May 1991, October 1991 to February 1992, April 1992 to August 1993, and April 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the New Orleans, Louisiana, of the Department of Veterans Affairs (VA) in which, inter alia, the RO denied service connection for OSA. 

In October 2015, the Board issued a decision in this appeal, denying service connection for OSA.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims Court (Court) and in August 2016, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating and remanding portions of the Board's October 2015 decision.  The appeal was returned to the Board for further action on the claim.  

Subsequently, in December 2016, the claim was remanded for further development.  


FINDINGS OF FACT

1.  Neither OSA nor any sleep abnormalities were noted on entry for any period of service.

2.  Clear and unmistakable evidence reflects both that OSA preexisted the Veteran's final period of service beginning in April 2004 and that it was not aggravated thereby.

3.  The Veteran's service-connected disabilities, to include PTSD, did not cause or aggravate his OSA.






CONCLUSIONS OF LAW

1.  OSA clearly and unmistakably preexisted the Veteran's final period of active service beginning in April 2004 and clearly and unmistakably was not aggravated thereby.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

2.  The criteria for service connection for OSA have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the August 2016 JMR, the parties agreed that at the time of the Board's October 2015 denial, the Board did not satisfy its duty to assist in obtaining pertinent records pursuant to 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the noted records were from Louisiana Sleep Diagnostics LLC and were explicitly noted as sleep studies from 2006, December 2010, and January 2010. 

The Board originally identified missing treatment records in October 2013 and remanded the claim, in part, to obtain the records.  In a letter submitted by the Veteran's representative in October 2016, the Veteran's wife stated that Louisiana Sleep Diagnostics LLC had gone out of business and that she made several attempts to locate records without any success.  Additionally, in the October 2016 Informal Hearing Presentation (IHP), the Veteran's representative stated that the sleep studies in January and December of 2010 were not available due to Louisiana Sleep Diagnostics LLC going out of business.  

However, a copy of the January 2010 sleep study was associated with the claims file in March 2015.  Subsequently, in December 2016, the Board remanded the claim to make another attempt to obtain the missing records.  

In January 2017, the Veteran submitted a statement where he reported that he tried unsuccessfully to obtain the sleep study conducted in 2006 due to the Louisiana Sleep Diagnostics LLC going out of business.  

In February 2017, the Appeals Management Center (AMC) stated that they were unable to reach Louisiana Sleep Diagnostic LLC after they performed extensive research and tried a number that was a disconnected line.  They concluded that they were unable to find any additional information online regarding Louisiana Sleep Diagnostic LLC, and there was no valid mailing address.  

Noting that the claims file does not contain the 2006 and December 2010 sleep studies, the Board finds that the duty to assist has been satisfied, and an additional remand is not warranted.  VA has made reasonable efforts to obtain the missing treatment records, as has the Veteran; however, Louisiana Sleep Diagnostic LLC is a closed business and all attempts to contact the business has been unsuccessful.  See 38 C.F.R. § 3.159(c)(1).  Any further attempts to obtain the treatment records would be futile.  

The Veteran and his representative have not raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.  Horn v. Shinseki, 25 Vet.App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367   (Fed.Cir.2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty." (emphasis added) (internal quotations omitted)).  In other words, as the Court has previously explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

In a September 2007 statement in support of the claim, the Veteran contended that his OSA was aggravated due to his time in Iraq [i.e., from April 2004 to November 2005].

The Veteran's service treatment records (STRs) do not reflect a diagnosis, treatment, or complaint of a sleep disorder.  On the February 2004 "initial medical review - annual medical certificate," no abnormalities relating to sleep were noted.

An August 2007 treatment record reflects that the Veteran used a continuous positive airway pressure (CPAP) machine in the past, but did not use it due to deployment overseas, and did not resume using it once he returned home in 2005.  

During a November 2008 neurology examination, the Veteran reported that his wife noticed that for the past two years, he had been suddenly falling asleep during the day.  

In a May 2009 treatment record, the Veteran reported that he resumed using the CPAP machine and thought that he was better; however, by July 2009, the Veteran reported that it did not help.  He also reported that he was told that his medications were causing his sleep difficulties.  

A January 2010 sleep latency test record reflects that the Veteran was diagnosed with idiopathic hypersomnolence.  Additionally, a January 2010 Louisiana Sleep Diagnostics Clinical Polysomnographic report reflects a diagnosis of severe periodic limb movement disorder and fragmented sleep. 

During a September 2012 psychiatric consult the Veteran reported that he had trouble falling and staying asleep.  He stated that his wife told him that he fights and kicks in his sleep.  He further reported nightmares and flashbacks.  He stated that he had foot pain and reported the pain as a contributing factor to his sleep disturbance.  He was diagnosed with post-traumatic stress disorder (PTSD) with depression and sleep disturbances. 

In an April 2011private treatment record from Christus St. Francis Cabrini Hospital Sleep Lab, a report noted that the Veteran was diagnosed with OSA in 2003, and that report was "unavailable."  Additionally, in an April 2011 sleep study report, the Veteran was diagnosed with upper airway resistance syndrome with significant sleep fragmentation.  The report also noted that the Veteran displayed the ability to stay awake during the testing.

The January 2014 VA examination report reflected that the Veteran no longer had a diagnosis of OSA.  The Veteran reported that he was diagnosed with OSA in the early 2000s and was placed on a CPAP.  At the time of the examination, he had not used the CPAP machine in about six months, but felt the need to get back on it.  He further reported that his wife told him that he snored loudly and that he "chokes" and "kicks" in his sleep.  He also reported persistent daytime hypersomnolence.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event or illness.  As rationale, the examiner stated that the Veteran's OSA has been resolved and noted his current diagnosis of upper airway resistance syndrome with significant sleep fragmentation.  

In May 2015, the Veteran underwent an additional VA examination where he reported a history of OSA which he stated he was initially diagnosed with in 2002.  He reported that his wife stated that he stopped breathing at night.  He reported that he was told he snored.  He reported sleepiness that was due to high doses of a medication, Neurontin, which he took himself off of.  At the time of the examination, he was not using a CPAP machine.  The examiner noted that in 2011, the Veteran underwent wakefulness testing which was found to be normal, and the sleepiness/hypersomnolence was resolved (noting that the sleepiness was a side effect of a medication, Gabapentin).  

The examiner opined that the Veteran's sleep disorder did not have its onset in or was otherwise related to service.  The examiner explained that there was no evidence of worsening OSA associated with the Veteran's 2004 period of active duty service.  The examiner stated that there has been improvement since that time, with 2011 sleep study finding for upper airway resistance syndrome (sleep apnea, upper airway resistance syndrome-representing different levels of severity of a sleep breathing disorder-with upper airway resistance syndrome of lesser severity than sleep apnea).  

In January 2017, an addendum opinion to the May 2015 examination was provided.  The medical professional opined that the claimed condition, which clearly and unmistakable existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  As rationale, she stated that there was no indication that the Veteran's OSA worsened beyond natural progression during his deployment.  She noted that his Post Deployment Health Assessment dated in October 2005 showed a negative response to the question regarding "problems sleeping or still feeling tired after sleeping."  His Post Deployment Health Reassessment in November 2007 (over two years later) reflected that he experienced problems sleeping or still feeling tired after sleeping, as well as increased irritability, difficulty remembering, and taking more risks such as driving faster.  The provider in November 2007 made a note that he was encouraged to talk to a counselor about anger issues.  The January 2017 medical professional also noted that psychology notes during the time between return from deployment and 2007 reflect family problems which caused sleep disturbances.   

Initially, the Board finds that based on the evidence above, the Veteran's sleep apnea was not caused by, or aggravated by, his first three periods of active service.  The Veteran specifically contends that he was diagnosed with OSA before his fourth period of service, as corroborated by his medical treatment records.  

As to his fourth period of active service, from April 2004 to November 2005, there were no abnormalities relating to sleep noted on the February 2004 "initial medical review - annual medical certificate" preceding this period of service.  The Veteran is thus presumed to have been sound at the time of entry for this period of service.  38 U.S.C.A. § 1111.  This presumption can only be rebutted with clear and unmistakable evidence of both preexistence and lack of aggravation by service.  Id.

For the following reasons, the Board finds that there is clear and unmistakable evidence that the Veteran had OSA prior to this period of service.  Medical treatment records from Christus St. Francis Cabrini Hospital Sleep Lab reflect that the Veteran was diagnosed with OSA in 2003, prior to his active service.  As the private clinician is competent to state the approximate diagnosis date, the Board finds it probative and it clearly and unmistakably reflects that OSA preexisted the Veteran's period of service that began in 2004.  

The Board also finds that there is clear and unmistakable evidence that the Veteran's OSA was not aggravated by service.  The Veteran's STR's do not reflect a diagnosis, treatment, or complaint of OSA or any sleep disability symptoms.  The Veteran did not use a CPAP machine in service, or for years after.  Moreover, the medical evidence of record reflects that the Veteran's OSA has resolved, and he was subsequently diagnosed with a lesser form of a sleep disorder.  Additionally, the January 2017 medical professional opined that the Veteran's sleep disorder was not aggravated beyond its natural progression by an in-service event, injury, or illness due to the lack of medical evidence of problems with OSA in-service or within a couple of years after discharge.  

As the presumption of soundness has been rebutted, entitlement to service connection for a sleep disorder, to include OSA, has not been established.  The above evidence reflects that OSA that clearly and unmistakably preexisted service was clearly and unmistakably not aggravated thereby.

Additionally, the Veteran contends entitlement to service connection on a secondary basis; namely, that his service-connected PTSD has caused or aggravated his sleep disorder.  Preliminary, the Board notes that the Veteran's PTSD was service connected with an effective date of November 19, 2007.  As discussed above, the Veteran's sleep disorder diagnosis precedes the effective date of PTSD; therefore, his OSA could not be caused by his PTSD.  Hence, the Board will discuss whether or not the Veteran's PTSD aggravated the Veteran's sleep disorder.  

The May 2015 VA examiner opined that the Veteran's sleep disorder was not caused or aggravated by his service-connected PTSD.  He explained that medical literature supported that PTSD and OSA are often comorbid conditions, but medical literature does not support PTSD as a causal factor for OSA.  He further reported that medical literature does not support that untreated OSA may aggravate PTSD. 

In October 2016, the Veteran submitted an article where a study summarized that the probability of having a high risk of OSA increased with increasing severity of PTSD as reflected by a new study of young U.S. veterans.  The study involved 195 Iraq and Afghanistan veterans who visited a Veterans' Affairs outpatient PTSD clinic for evaluation and results reflected that 69.2 percent of participants had a high risk for sleep apnea, and this risk increased with PTSD symptom severity.

In the January 2017 VA addendum opinion, the medical professional found that there were no studies available that specifically link PTSD and OSA. She opined that there is no medical literature that supports the assertion that PTSD causes or aggravates OSA.  She explained that there are several studies that find that PTSD "could" have a positive correlation with sleep apnea, but it is not specified if the researches are referring to obstructive, central or mixed sleep apnea syndromes.  She stated that currently, there is no concrete evidence to support the assertion of a causative correlation with any of the apnea syndromes.  She explained that OSA is the most common type of sleep apnea and is caused by complete or partial obstructions of the upper airway, such as structural deformities and increased neck circumference.  

The January 2017 VA addendum opinion also addressed the article submitted by the Veteran in October 2016 [addressing a study conducted in 2015].  The medical professional noted that in the study, it was noted that the researchers "...noted that the mechanism underlying the relationship between sleep apnea and PTSD in military veterans is unclear."  In the actual study, it was noted "...it is unclear if higher incidence of PTSD relates to higher rates of OSA."  Additionally, the article noted "there was only one study with a comparison condition using a younger veteran sample to date comparing veterans with PTSD to those without."  Furthermore, "The authors did not significantly higher mean Clinician-Administered PTSD Scale (CAPS) scores in veterans with both PTSD and OSA, compared to those with PTSD but no OSA.  This suggests OSA rates may not necessary be higher in younger veterans with PTSD; rather, OSA may exacerbate the severity of PTSD."  The medical professional noted that the tool used in the research study, the Berlin OSA questionnaire, was noted in the body of the study that it "has not been validated in a PTSD sample; as a screening measure, it may produce higher rates of false positives than Polysomnography testing. 

Considering the pertinent evidence of record above, the Board finds that the claim for service connection for OSA on a secondary basis must be denied.  

The May 2015 and January 2017 VA medical professionals explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinion, addressing both causation and aggravation, is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board must weigh this opinion against the medical literature submitted by the Veteran.  The Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Significantly however, the Court has also held that treatise materials generally are not specific enough to show nexus, Id. at 317, and that medical opinions directed at specific patients generally are more probative than medical treatises.  Herlehy v. Brown, 4 Vet.App. 122, 123 (1993).

The information provided by the Veteran consisted of a study done on a small group of veterans to reveal a small statistical correlation between PTSD and an increased risk of OSA, suggesting that the probability of having a high risk of OSA increased with increasing severity of PTSD symptoms.   Given the general nature of the medical literature and the specific, reasoned opinion of the VA medical professionals, the Board finds that the latter is of greater probative weight on the question of whether the Veteran's service-connected PTSD caused or aggravated his OSA.  Thus, the preponderance of evidence is against a relationship between the Veteran's service-connected PTSD and sleep disorder.

To the extent that the Veteran, including through his representative, has opined that his sleep disorder is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's contentions as to the etiology of his sleep disorder relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements are therefore not competent in this regard.  To the extent that these lay statements are competent, the Board finds the specific, reasoned opinions of the VA examiners to be of greater probative weight than the Veteran's more general lay assertions.  Thus, the preponderance of evidence is against a relationship between the Veteran's sleep disorder and active duty service.

For the foregoing reasons, the Board finds that the Veteran's sleep disorder, to include OSA, is not causally related to any period of active service prior to the final period of service, and it clearly and unmistakably preexisted the final period of service and clearly and unmistakably was not aggravated thereby.  Moreover, OSA was neither caused nor aggravated by a service connected disease or injury, to include PTSD.  Other than the evidence indicating OSA preexisted the final period of active service and was not aggravated thereby, which is clear and unmistakable, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a sleep disorder, to include OSA, to include as secondary to a service-connected disease or injury, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


